COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:    01-11-00552-CV

Trial court case number: 2010-12207

Trial court:              269th District Court of Harris County

       The Maxine Adams and Cecil Adams, “Appellants,” have filed a “Joint Motion for
Compliance with Court Ordered Appellate Record,” complaining of the omission of unspecified
documents from the clerk’s record. Before the Court will rule on the motion, the Appellants are
ordered to furnish the Court with the following:


       1) File-stamped copies of the supplemental record designations from which the
          Appellants contend documents requested have been omitted from the clerk’s record;
       2) A list of the documents omitted from the clerk’s record, and appearing on the file-
          stamped supplemental record designations, that Cecil Adams contends are necessary
          for review of the appellate issue the trial court determined was not frivolous―i.e.,
          “July 27, 2011 Granted Directed Verdict: Deceptive Trade Practices Act Claim
          Unconscionable Eviction.” Cecil should file a one-sentence explanation of the
          necessity of each document; and
       3) A list of the documents omitted from the clerk’s record, and appearing on the file-
          stamped supplemental record designations, that Maxine Adams contends are relevant
          to her appeal and for which she is willing to make payment arrangements with the
          district clerk for inclusion in a supplemental record.


        Because of the significant delays in this appeal, the Court suspends the application of rule
9.2(b) of the Texas Rules of Appellate Procedure, the “mailbox rule,” for the filing of the items
requested in this order; the filing must be received in the clerk’s office or filed in accordance
with this court’s rules on e-filing no later than Monday, May 20, 2013. See TEX. R. APP. P. 2,
9.2(b).
        .
        A briefing deadline will be set when the Court rules on the “Joint Motion for Compliance
with Court Ordered Appellate Record,” but the Appellants should begin preparation of their
appellants’ brief with the documents that are presently in the appellate record because, once the
briefing deadline is set, no extensions of time will be granted for the filing of briefs absent proof
of extraordinary circumstances.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: May 13, 2013